                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLIED ORTHOPEDIC ASSOCIATES,
INC.,

                        Plaintiff,                               CIVIL ACTION
                                                                 NO. 18-01566
       v.

BRIAN LEONETTI, et al.,

                        Defendants.


                                            ORDER

       AND NOW, this 5th day of October 2018, upon consideration of Defendants’ Motion to

Suspend or Modify [the Preliminary Injunction] Pursuant to Federal Rule of Civil Procedure 62

(Doc. Nos. 37, 38), Plaintiff’s response (Doc. No. 40), Defendants’ Reply in Support of their

Motion (Doc. No. 42), and for the reasons stated in the Opinion of the Court issued on this day, it

is ORDERED that Defendants’ Motion (Doc. No. 37) is DENIED.



                                                     BY THE COURT:



                                                     / s / J oel H. S l om s k y
                                                     JOEL H. SLOMSKY, J.
